DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. Claims 2-21 have been presented for examination.
The application, filed 12/10/2019, is a continuation of 15616706, filed 06/07/2017, now U.S. Patent 10515188, is a continuation of 14290724, filed 05/29/2014, now U.S. Patent 9690907, is a continuation of 14049773, filed 10/09/2013, now U.S. Patent 8744815, is a continuation of 13615401, filed 09/13/2012, now U.S. Patent 8560281, is a continuation of 12620985, filed 11/18/2009, now U.S. Patent 8285525, is a continuation of 11072209, filed 03/04/2005, now U.S. Patent 7643969.

Claim Interpretation
Office personnel are to give claims their "broadest reasonable interpretation" in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551(CCPA 1969). See *also In re Zletz, 893 F.2d 319,321-22, 13 USPQ2d 1320, 1322(Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow").... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
Claims recite "and/or". The claims reciting "and/or" were interpreted as “or”.
Claims recite "analyzing sets of predictors" and "analyzing, by a computer system comprising processing device, sets of predictors". The specification is mute about any "analyzing sets of predictors” or “analyzing, by a computer system comprising processing device, sets of predictors". Predictors are mathematical constructs (see the Application description's passage quoted below). In the absence of an elaboration of any special meanings for "analyzing sets of predictors" in the claims and Application description, there are no distinguishing features claimed. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a programmatic interface configured to electronically provide in claims 2, 12, and 13 and a network interface configured to transmit in claims 5 and 16. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
As to the previously identified programmatic interface and network interface, a corresponding structure is non-existent in the specification. (See 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph rejection below).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
The disclosure is objected to because of the following informalities: The first paragraph of the specification is objected to for at least the reason that the present application is a continuation of US non-provisional Application 15616706 which has matured into US Patent 10515188. 
Appropriate correction is required.

Claim Objections
Claim 2, last line has a space before the period.
As to claims 12 and 13, they are objected for the same deficiency.
Claim 4, line(s) 3 refer to the term “the dynamically generated interface”, it would be better as “the dynamically generated patient information request interface” to avoid any possible antecedent issues. Antecedent calls for “patient information request interface” (claim 4, line 2) and not just “interface".

Claim 10, line 2 includes the typo “manger”. Examiner interprets as “manager" for examination purposes.
Claim 12, line 1 includes the typo “instructions ,”. Examiner interprets as “instructions," for examination purposes.
Claim 13, line 2 includes the typo “comprising processing device”. Examiner interprets as “comprising a processing device" for examination purposes.
Claim 16, line(s) 3 refer to the term “the system”, it would be better as “the computer system” to avoid any possible antecedent issues. Antecedent calls for “computer system” (claim 13, line 2) and not just “system". 
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter description of “programmatic interface” in claims 2, 12, and 13 and "network interface" in claims 5 and 16 in the specification is non–existing. 
Dependent claims inherit the defect of the claim from which they depend.
 

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 2, 12, and 13 limitations “programmatic interface configured to” and claims 5 and 16 "network interface" invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no disclosure of the corresponding structure for performing the entire claimed function and there is also no clear linkage between the structure and the function. The disclosure is devoid of any "programmatic interface" or "network interface" structure that performs the function in the claims and no association between the structure and the function can be found in the specification. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a) Amend the claims so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 2 recites the limitation "the collected sets of predictors" in line(s) 8. There is insufficient antecedent basis for this limitation in the claim. There are no "collected sets of predictors" anteceding this limitation in the claim.
As to claims 12 and 13, they are objected for the same deficiency.
As to claim 5, line(s) 3-4, it is unclear what the following represents: "a network interface configured to transmit the dynamically generated patient information request interface over a network to a client computer". The cited features "a network interface configured to transmit" and "the dynamically generated patient information request interface" in the claim make the claim indefinite for failing to point out the precise meaning of the cited features, since it is unclear how a request interface can be transmitted over a network. The Specification corroborates Examiner’s position, it reads '[0027]… software instructions are said to "instruct a computer to display" information even if such information is communicated via a network to 
As to claim 16, it is objected for the same deficiency.
As to claim 9, line(s) 1-2, the limitation “a graphical user interfaces” renders the claim indefinite, because it is unclear whether the claimed is directed to a singular graphical user interface or a plurality of graphical user interfaces. 
As to claim 19, it is objected for the same deficiency.
Dependent claims inherit the defect of the claim from which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 13-14 and 16-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent 7134994 (see IDS dated 12/10/2019) to Alpert (Alpert hereinafter), taken in view of U.S. Patent 7187992 (see IDS dated 12/10/2019) to Tuszynski (Tuszynski hereinafter).
As to claim 13, Alpert discloses a computer-implemented method, the method comprising: analyzing, by a computer system comprising processing device, sets of predictors associated with one or more health outcomes for a patient (see Figure 12C item 1231 “TREND”, Figure 12e item 1252 and Figure 13 and col. 14 lines 63-67 – producing a “TREND” is the same as providing predictions regarding the outcome for a patient of a medical treatment; col. 15 lines 1-65 – calculation and display of trends is the same as a prediction); generating, by the computer system, a reduced set of predictors… (see Figure 2 item 222 and Figure 5 and Figure 7 which teaches inputting patient parameters to reduce redundancy, see also the button labeled “Parameter Display” as well as Figure 9 items 902a, 903 and 908, 900, 906, 904 & 902b; col. 4 lines 27-29; col. 12 lines 34-45; col. 11 lines 21-63, see enabling a user to specify particular display attributes for a particular patient, thereby suggesting the customization of a system for a particular patient), providing by the computer system, over a network (see "Network Interface" item 116 in Figure 1), a user interface comprising the reduced set of predictors for display on a computer display (see output for display in Figures 12a through 13; item 1418 in Figure 14; item 1510 in Figure 15; item 1614 in Figure 16; user interface in Figure 4; items 102, 104, 106 and 108 in Figure 1), or a programmatic interface configured to electronically provide the reduced set of predictors, or both a user interface comprising the reduced set of predictors for display on a computer display and a programmatic interface configured to electronically provide the reduced set of predictors. 
While Alpert discloses a reduced set of predictors, Alpert fails to disclose 
Tuszynski discloses It would have been obvious to first find the functions of variables that may be shared among the sets of predictors, which as disclosed in Tuszynski (see Figure 30 which lists a correlation of variables) and in regards to selection of a function Tuszynski teaches selection of a Predictor Characteristic (see Figure 16 item 204, see also Figure 9 "Part 2 Select the Predictor" and Figure 21 item 642, and more specifically Figure 23, see also Figure 33 “Regression Area”, which clearly discloses that a predictor is performing a function, and that different predictors behave like different functions because each predictor has different Upper and Lower Boundary values within the specification Limit Box, see Figure 23 item 705). Therefore, the functionality of the predictor selection is generating the same outcome, and in the same manner as, a reduced set of predictors containing reduced informational redundancy using the collected sets of predictors. Tuszynski teaches, the “Select the Predictor” which would result in a reduction of the ranges of the variables, which in the case of Tuszynski is the Upper and Lower boundaries, this would result in a reduced set of predictors containing reduced informational redundancy using the collected sets of predictors, which is the same result as claimed by Applicants. Filtering data before performing regression modeling is required in order to ensure the resultant calculations are the result of analysis on statistically significant 2 can be reduced to 1/(x + 1), this is well known in the mathematical arts would be common knowledge to an artisan of ordinary skill. Therefore, in order to perform an algebraic reduction an artisan would be required to determine the common variables. In conclusion, Applicants’ claim language has be interpreted to mean that when Applicants’ are claiming, a reduced set of predictors containing reduced informational redundancy using the collected sets of predictors, that this is functionally the same as algebraic reduction, which would be obvious to an artisan of ordinary skill.
Alpert and Tuszynski are analogous art because they are related to statistics.
Therefore, it would have been obvious to one of ordinary skill in this art at the time of invention by applicant to use Tuszynski with Alpert, because Tuszynski assesses the relationship between article characteristics associated with a set of articles having a range of variation as to the article characteristics. A user generates a set of parts having a range of variation as to a plurality of article characteristics according to a given process (see col. 12, lines 30-42), and as a result, Tuszynski reports that if the decision is made to increase producibility by increasing the operating range by relaxing tolerances, then his Design Tolerance Relaxation Table facilitates an assessment of which design tolerances to relax by providing a prioritized list of the optimal order in which tolerances should be relaxed, as well as 
As to claim 14, Alpert discloses dynamically generating a patient information request interface based at least in part on the sets of predictors (see output for display in Figures 12a through 13; item 1418 in Figure 14; item 1510 in Figure 15; item 1614 in Figure 16; user interface including fields to receive patient parameters also input variables in Figure 4 and; items 102, 104, 106 and 108 in Figure 1).
As to claim 16, Alpert discloses dynamically generating a patient information request interface based at least in part on the sets of predictors, wherein the system comprises a network interface (see "Network Interface" item 116 in Figure 1) configured to transmit the dynamically generated patient information request interface over a network to a client computer (see "interface of the host system 100 comprises a number of additional interfaces supporting the transfer and storage of information relating to the operation of the host system... A network interface 116 provides remote access" in col. 6, lines 42-50). 
As to claim 17, Tuszynski discloses determining whether there are variables that may be shared among the sets of predictors. It would have been obvious to first find the functions of variables that may be shared among the sets of predictors, which as disclosed in Tuszynski (see Figure 30 which lists a correlation of variables) and in regards to selection of a function Tuszynski teaches selection of a Predictor Characteristic (see Figure 16 item 204, see also Figure 9 "Part 2 Select the Predictor" and Figure 21 item 642, and more specifically Figure 23, see also Figure 33 “Regression Area”, which clearly discloses that a predictor is performing a function, and that different predictors behave like different functions because each predictor has different Upper and Lower Boundary values within the specification Limit Box, see Figure 23 item 705). Therefore, the functionality of the predictor selection is generating the same outcome, and in the same manner as, determining whether there are variables that may be shared among the sets of predictors. Tuszynski teaches, the “Select the Predictor” which would result in a 2 can be reduced to 1/(x + 1), this is well known in the mathematical arts would be common knowledge to an artisan of ordinary skill. Therefore, in order to perform an algebraic reduction an artisan would be required to determine the common variables. In conclusion, Applicants’ claim language has be interpreted to mean that when Applicants’ are claiming, determining whether there are variables that may be shared among the sets of predictors, that this is functionally the same as algebraic reduction, which would be obvious to an artisan of ordinary skill.
As to claim 18, Tuszynski discloses utilizing regression model specifications (see Figure 1 item B; Figure 3 and Figure 9; “Regression module 104 is operative to compute a regression model given a set of inputs” in col. 10 lines 56-58) for a plurality of regression models (see "regression module 104 computes regression models" in col. 14, lines 56-57) to determine common variables and/or functions of common variables, to thereby determine a reduced-redundancy request for input of at least one variable. As regards the suggestion for finding common variables, it would have been obvious to first find the functions of 
As regards the limitation, to thereby determine a reduced-redundancy request for input of at least one variable this is claiming an outcome or intended use of the determining step and therefore is a result of the determining step. Tuszynski teaches, the “Select the Predictor” which would result in a reduction of the ranges of the variables, which in the case of Tuszynski is the Upper and Lower boundaries, this would result in a reduced set of variables, which is the same result as claimed by Applicants. Filtering data before performing regression modeling is required in order to ensure the resultant calculations are the result of analysis on statistically significant data and that erroneous outliers that are distant from numerically important data do not unduly influence the result of performing the regression testing. Thus, Tuszynski teaches a method of removing redundant data that fails to contribute to a meaningful numerical outcome to a set of data and therefore teaches the same method steps as claimed by Applicants. Further, an artisan of ordinary skill would know to identify common variables and then remove the redundancy, this is commonly referred to as algebraic reduction. For example, when an Algebraic Operation is performed on Polynomials the first step is to find out if there are certain variables that can be reduced, this reduction is performed by division, much like the following operation; (x + 1) / (x + 1)2 can be reduced to 1/(x + 1), this is well known in the mathematical arts would be common knowledge to an artisan of ordinary skill. Therefore, in order to perform 
As to claim 19, Alpert discloses generating a graphical user interfaces that enables a user to graphically build, edit, and visualize statistical health outcome predictive models (see "FIG. 4, an exemplary graphical user interface is displayed that is suitable for entry of patient information in accordance with the System mode of operation of the host application… the displayed graphical display corresponds to a user (patient) data entry sub-screen under the System mode… user enters, edits, and/or deletes patient information via a touch screen keyboard" in col. 10, lines 7-15). 
As to claim 20, Alpert discloses providing for display, using a visual model editor… provide for display requests for an outcome type and one or more regression model parameter names and corresponding parameter types (see "FIG. 4, an exemplary graphical user interface is displayed that is suitable for entry of patient information in accordance with the System mode of operation of the host application… the displayed graphical display corresponds to a user (patient) data entry sub-screen under the System mode… user enters, edits, and/or deletes patient information via a touch screen keyboard" in col. 10, lines 7-15); display a visual selection of at least one parameter name and mathematical transform; accept at least one parameter name and at least one mathematical transform (see "peak search button of the calculation mode control 1008 (displayed only for FFR mode) is selected to observe the hyperemic response of the vessel during step 1504" in col. 17, lines 40-42)…
Tuszynski discloses … a selection of parametric regression forms; receive a selection of a first of the parametric regression forms (see "Correlation module 106 then … obtain values of coefficients for selected regression model type and outcome; store, in association, the outcome, and associated coefficients (see “process analysis system 100 determines the slope of the regression model to select the lower or upper prediction interval, as appropriate… and computes the value at Pmin of the appropriate (e.g., lower or upper) prediction interval (boundary) of the regression model between the predictor characteristic and the predicted characteristic… and stores the new specification limit in a table or other data structure (step 870) for ultimate display to a user” in col. 30 lines 44-67). 
As to claim 21, Tuszynski discloses removing of one or more duplicate predictors or removing one or more predictors that can be mathematically or logically derived from other predictors within the collected sets of predictors. As regards the removing of one or more duplicate predictors, it would have been obvious to first find the functions of common variables which as disclosed in Tuszynski (see Figure 30 which lists a correlation of variables) and in regards to selection of a function Tuszynski teaches selection of a Predictor Characteristic (see Figure 16 item 204, see also Figure 9 "Part 2 Select the Predictor" and Figure 21 item 642, and more specifically Figure 23, see also Figure 33 “Regression Area”, which clearly discloses that a predictor is performing a function, and that different predictors behave like different functions because each predictor has different Upper and Lower Boundary values within the specification Limit Box, see Figure 23 item 705). Therefore, the functionality of the predictor selection is generating the same outcome, and in the same manner as, determining at least one of common variables and functions of common variables. Tuszynski teaches, the “Select the Predictor” which would result in a reduction of the ranges of the 2 can be reduced to 1/(x + 1), this is well known in the mathematical arts would be common knowledge to an artisan of ordinary skill. Therefore, in order to perform an algebraic reduction an artisan would be required to determine the common variables. In conclusion, Applicants’ claim language has be interpreted to mean that when Applicants’ are claiming, removing of one or more duplicate predictors or removing one or more predictors that can be mathematically or logically derived from other predictors within the collected sets of predictors, that this is functionally the same as algebraic reduction, which would be obvious to an artisan of ordinary skill.

Claims 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Alpert taken in view of Tuszynski as applied to claim 13 above, and further in view of U.S. Patent Publication 20030229513 (see IDS dated 12/10/2019) to Spertus (Spertus hereinafter).
As to claim 15, while Alpert and Tuszynski disclose dynamically generating a patient information request interface based at least in part on the sets of predictors, wherein the 
Spertus discloses obtains patient information from a patient information system using an XML web service without displaying the patient information request interface (see "without displaying the patient information request interface" as "generating customizable output", "[0050]… software application for generating the observed outcomes distributions and predictions. Given the need to link multiple potential data sources and to incorporate these data into a series of models for output generation, a distributed network-based software system will be developed using an extensible information system (XML) to represent critical data elements… creating and implementing the architectural specifications for a flexible, scalable system to include data collection and representation, compute engine development, and mechanisms for generating customizable output"). 
Alpert, Tuszynski, and Spertus are analogous art because they are related to statistics.
Therefore, it would have been obvious to one of ordinary skill in this art at the time of invention by applicant to use Spertus with Alpert and Tuszynski, because Spertus discloses that "[0052] The final step in creating PREDICT™ is to build an infrastructure for follow-up. As patient data is entered into PREDICT™, it can provide the baseline assessment for following that individual's outcome over time… to allow maximal use of all collected data", and as a result, Spertus reports that "… collected baseline data will be synchronized with procedural and follow-up databases so that 1 year after initial treatment, patients can be contacted for follow-up. As follow-up data is captured, those patients' data will enter the repository from which future patients will see the distribution of outcomes associated with patients who were similar to them. This creates a continuously evolving system that minimizes the delay in updating outcomes projections in an era of rapid technological change".

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10515188. Although the claims at issue are not identical, they are not patentably distinct from each other because at the time of the invention, it would have been obvious, to an artisan of ordinary skill to have derived the instant claims using the patented claims in the issued patent.
instant claims
10515188 claims
2. A system, comprising: a server computer comprising hardware including a processing device; non-transitory computer readable memory that stores instructions, that when executed by the server computer causes the system to perform operations comprising:
1. A system, comprising: a server computer comprising hardware including a processing device; non-transitory computer readable memory that stores instructions, that when executed by the server computer causes the system to perform operations comprising:
analyzing sets of predictors associated with one or more health outcomes for a patient
analyzing sets of predictors associated with one or more health outcomes for a patient
claims are patentably indistinct, since servers communicate with other servers or clients in network environments
wherein the predictors in the sets of predictors are collected from one or more networked devices
generating a reduced set of predictors containing reduced informational redundancy using the collected sets of predictors, based at least in part on a removal of one or more duplicate predictors or a removal of one or more predictors that can be mathematically or logically derived from other predictors within the collected sets of predictors
generating an optimal set of predictors containing reduced informational redundancy using the collected sets of predictors, based at least in part on a removal of one or more duplicate predictors or a removal of one or more predictors that can be mathematically or logically derived from other predictors within the collected sets of predictors
reduced set of predictors containing reduced informational redundancy
As to the differences in wording, claims are patentably indistinct, since both claims express the same features – meaning is identical
optimal set of predictors containing reduced informational redundancy
and providing a user interface comprising the reduced set of predictors for display on a computer display, or a programmatic interface configured to electronically provide the reduced set of predictors, or both a user interface comprising the reduced set of predictors for display on a computer display and a programmatic interface configured to electronically provide the reduced set of predictors 
and providing a user interface comprising the optimal set of predictors for display on a computer display, or a programmatic interface configured to electronically provide the optimal set of predictors, or both a user interface comprising the optimal set of predictors for display on a computer display and a programmatic interface configured to electronically provide the optimal set of predictors
3. dynamically generating a patient information request interface based at least in part on the sets of predictors
2. dynamically generating a patient information request interface based at least in part on the sets of predictors
4. dynamically generating a patient information request interface based at least in part on the sets of predictors, wherein the dynamically generated interface obtains patient information from a patient 


4. dynamically generating a patient information request interface based at least in part on the sets of predictors, wherein the system comprises a network interface configured to transmit the dynamically generated patient information request interface over a network to a client computer
6. wherein generating a reduced set of predictors containing reduced informational redundancy using the collected sets of predictors further comprises determining whether there are variables that may be shared among the sets of predictors
5. wherein generating an optimal set of predictors containing reduced informational redundancy using the collected sets of predictors further comprises determining whether there are variables that may be shared among the sets of predictors
7. wherein generating a reduced set of predictors containing reduced informational redundancy using the collected sets of predictors further comprises utilizing regression model specifications for a plurality of regression models to determine common variables and/or functions of common variables, to thereby determine a reduced-redundancy request for input of at least one variable
6. wherein generating an optimal set of predictors containing reduced informational redundancy using the collected sets of predictors further comprises utilizing regression model specifications for a plurality of regression models to determine common variables and/or functions of common variables, to thereby determine a reduced-redundancy request for input of at least one variable
8. wherein providing the reduced set of predictors to project a health outcome of the patient further comprises providing visual representations of predicted health outcomes
7. wherein providing the optimal set of predictors to project a health outcome of the patient further comprises providing visual representations of predicted health outcomes
9. generating a graphical user interfaces that enables a user to graphically build, edit, and visualize statistical health outcome predictive models
8. generating a graphical user interfaces that enables a user to graphically build, edit, and visualize statistical health outcome predictive models
10. a parameter library manager, and outcome library manger, and a model library manager
9. a parameter library manager, and outcome library manger, and a model library manager
11. providing for display, using a visual model editor, a selection of parametric regression forms; receive a selection of a first of the parametric regression forms; provide for display requests for an outcome type and one or more regression model parameter names and corresponding parameter types; display a visual selection of at least one parameter name and mathematical transform; accept at least one parameter name and at least one mathematical transform; obtain values of coefficients for selected regression model type and outcome; store, in association, the outcome, and associated coefficients
10. providing for display, using a visual model editor, a selection of parametric regression forms; receive a selection of a first of the parametric regression forms; provide for display requests for an outcome type and one or more regression model parameter names and corresponding parameter types; display a visual selection of at least one parameter name and mathematical transform; accept at least one parameter name and at least one mathematical transform; obtain values of coefficients for selected regression model type and outcome; store, in association, the outcome, and associated coefficients
12. A non-transitory computer readable medium that stores instructions, that when executed by a computing device cause the computing device to perform operations comprising:
11. A non-transitory computer readable medium that stores instructions, that when executed by a computing device cause the computing device to perform operations comprising:
analyzing sets of predictors associated with one or more health outcomes for a patient
analyzing sets of predictors associated with one or more health outcomes for a patient
claims are patentably indistinct, since servers communicate with other servers or clients in network environments
wherein the predictors in the sets of predictors are collected from one or more networked devices

generating an optimal set of predictors containing reduced informational redundancy using the collected sets of predictors, based at least in part on a removal of one or more duplicate predictors or a removal of one or more predictors that can be mathematically or logically derived from other predictors within the collected sets of predictors
reduced set of predictors containing reduced informational redundancy
As to the differences in wording, claims are patentably indistinct, since both claims express the same features – meaning is identical
optimal set of predictors containing reduced informational redundancy
and providing a user interface comprising the reduced set of predictors for display on a computer display, or a programmatic interface configured to electronically provide the reduced set of predictors, or both a user interface comprising the reduced set of predictors for display on a computer display and a programmatic interface configured to electronically provide the reduced set of predictors
and providing a user interface comprising the optimal set of predictors for display on a computer display, or a programmatic interface configured to electronically provide the optimal set of predictors, or both a user interface comprising the optimal set of predictors for display on a computer display and a programmatic interface configured to electronically provide the optimal set of predictors
13. A computer-implemented method, the method comprising: analyzing, by a computer system comprising processing device, sets of predictors associated with one or more health outcomes for a patient
12. A computer-implemented method, the method comprising: analyzing, by a computer system comprising processing device, sets of predictors associated with one or more health outcomes for a patient
claims are patentably indistinct, since servers communicate with other servers or clients in network environments
wherein the predictors in the sets of predictors are collected from one or more networked devices
generating, by the computer system, a reduced set of predictors containing reduced informational redundancy using the collected sets of predictors
generating, by the computer system, an optimal set of predictors containing reduced informational redundancy using the collected sets of predictors
reduced set of predictors containing reduced informational redundancy
As to the differences in wording, claims are patentably indistinct, since both claims express the same features – meaning is identical
optimal set of predictors containing reduced informational redundancy
providing by the computer system, over a network, a user interface comprising the reduced set of predictors for display on a computer display, or a programmatic interface configured to electronically provide the reduced set of predictors, or both a user interface comprising the reduced set of predictors for display on a computer display and a programmatic interface configured to electronically provide the reduced set of predictors
providing by the computer system, over a network, a user interface comprising the optimal set of predictors for display on a computer display, or a programmatic interface configured to electronically provide the optimal set of predictors, or both a user interface comprising the optimal set of predictors for display on a computer display and a programmatic interface configured to electronically provide the optimal set of predictors
14. dynamically generating a patient information request interface based at least in part on the sets of predictors
13. dynamically generating a patient information request interface based at least in part on the sets of predictors
15. dynamically generating a patient information request interface based at least in part on the sets of predictors, wherein the dynamically generated interface obtains patient information from a patient information system using an XML web service without displaying the patient information request interface
14. dynamically generating a patient information request interface based at least in part on the sets of predictors, wherein the dynamically generated interface obtains patient information from a patient information system using an XML web service without displaying the patient information request interface
16. dynamically generating a patient information request interface based at least in part on the sets 


16. wherein generating an optimal set of predictors containing reduced informational redundancy using the collected sets of predictors further comprises determining whether there are variables that may be shared among the sets of predictors
18. wherein generating a reduced set of predictors containing reduced informational redundancy using the collected sets of predictors further comprises utilizing regression model specifications for a plurality of regression models to determine common variables and/or functions of common variables, to thereby determine a reduced-redundancy request for input of at least one variable
17. wherein generating an optimal set of predictors containing reduced informational redundancy using the collected sets of predictors further comprises utilizing regression model specifications for a plurality of regression models to determine common variables and/or functions of common variables, to thereby determine a reduced-redundancy request for input of at least one variable
19. generating a graphical user interfaces that enables a user to graphically build, edit, and visualize statistical health outcome predictive models
18. generating a graphical user interfaces that enables a user to graphically build, edit, and visualize statistical health outcome predictive models
20 providing for display, using a visual model editor, a selection of parametric regression forms; receive a selection of a first of the parametric regression forms; provide for display requests for an outcome type and one or more regression model parameter names and corresponding parameter types; display a visual selection of at least one parameter name and mathematical transform; accept at least one parameter name and at least one mathematical transform; obtain values of coefficients for selected regression model type and outcome; store, in association, the outcome, and associated coefficients
19 providing for display, using a visual model editor, a selection of parametric regression forms; receive a selection of a first of the parametric regression forms; provide for display requests for an outcome type and one or more regression model parameter names and corresponding parameter types; display a visual selection of at least one parameter name and mathematical transform; accept at least one parameter name and at least one mathematical transform; obtain values of coefficients for selected regression model type and outcome; store, in association, the outcome, and associated coefficients
21. wherein generating a reduced set of predictors containing reduced informational redundancy using the collected sets of predictors further comprises removing of one or more duplicate predictors or removing one or more predictors that can be mathematically or logically derived from other predictors within the collected sets of predictors
20. wherein generating an optimal set of predictors containing reduced informational redundancy using the collected sets of predictors further comprises removing of one or more duplicate predictors or removing one or more predictors that can be mathematically or logically derived from other predictors within the collected sets of predictors


Claims 2-6 and 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 8, 10, 11, 13, and 15 of U.S. Patent No. 9690907. Although the claims at issue are not identical, they are not patentably distinct from each other because at the time of the invention, it would have been obvious, to an artisan of ordinary skill to have derived the instant claims using the patented claims in the issued patent.
instant claims
9690907 claims
2. A system, comprising: a server computer comprising hardware including a processing device; non-transitory computer readable memory that stores instructions, that when executed by the server computer causes the system to perform operations comprising:
1. A system, comprising: a server computer comprising hardware including a processing device; non-transitory computer readable memory storing a server module, that when executed by the server computer causes the system to perform operations comprising:
analyzing sets of predictors associated with one or more health outcomes for a patient
– the specification is mute about "analyzing" (sets of predictors), see Claim Interpretation above
accessing sets of predictors associated with respective health outcomes
(claim 6) wherein generating a reduced set of predictors containing reduced informational redundancy using the collected sets of predictors further comprises determining whether there are variables that may be shared among the sets of predictors
determining whether there are variables that may be shared among the sets of predictors
(claim 3) dynamically generating a patient information request interface based at least in part on the sets of predictors
dynamically generating a patient information request interface based at least in part on the sets of predictors; wherein the dynamically generated patient information request interface is configured to request patient information corresponding to the sets of predictors
– As to the differences in wording, claims are patentably indistinct, since both claims express the same features
generating a reduced set of predictors containing reduced informational redundancy using the collected sets of predictors, based at least in part on a removal of one or more duplicate predictors or a removal of one or more predictors that can be mathematically or logically derived from other predictors within the collected sets of predictors
and the dynamically generated request interface is configured to reduce redundancy in the requested information based at least in part on the determined variables that may be shared among the sets of predictors– As to the differences in wording, claims are patentably indistinct, since both claims express the same features
and providing a user interface comprising the reduced set of predictors for display on a computer display, or a programmatic interface configured to electronically provide the reduced set of predictors, or both a user interface comprising the reduced set of predictors for display on a computer display and a programmatic interface configured to electronically provide the reduced set of predictors 
claims are patentably indistinct, since computer interfaces display
4. dynamically generating a patient information request interface based at least in part on the sets of predictors, wherein the dynamically generated interface obtains patient information from a patient information system using an XML web service without displaying the patient information request interface
It would have been obvious to display "without displaying the patient information request interface"
3. wherein the dynamically generated interface comprises an interface to a patient information system using an XML web service
5. dynamically generating a patient information request interface based at least in part on the sets of predictors, wherein the system comprises a network interface configured to transmit the dynamically generated patient information request interface over a network to a client computer
6. wherein the system comprises a network interface configured to transmit the dynamically generated patient information request interface over a network to a client computer

15. Non-transitory computer readable memory storing instructions, that when executed by a computer system comprising hardware causes the computer system to perform operations comprising:
analyzing sets of predictors associated with one or more health outcomes for a patient
– the specification is mute about "analyzing" (sets of predictors), see Claim Interpretation above
accessing sets of predictors associated with respective health outcomes
generating a reduced set of predictors containing reduced informational redundancy using the collected sets of predictors, based at least in part on a removal of one or more duplicate predictors or a removal of one or more predictors that can be mathematically or logically derived from other predictors within the collected sets of predictors
determining whether there are variables that may be shared among the sets of predictors; dynamically generating a patient information request interface based at least in part on the sets of predictors; wherein the dynamically generated patient information request interface is configured to request patient information corresponding to the sets of predictors, and the dynamically generated request interface is configured to reduce redundancy in the requested information based at least in part on the determined variables that may be shared among the sets of predictors– As to the differences in wording, claims are patentably indistinct, since both claims express the same features
and providing a user interface comprising the reduced set of predictors for display on a computer display, or a programmatic interface configured to electronically provide the reduced set of predictors, or both a user interface comprising the reduced set of predictors for display on a computer display and a programmatic interface configured to electronically provide the reduced set of predictors
claims are patentably indistinct, since computer interfaces display
13. A computer-implemented method, the method comprising:
8. A computer-implemented method for generating interfaces configured to receive patient variable data, the method comprising:
analyzing, by a computer system comprising processing device, sets of predictors associated with one or more health outcomes for a patient
– the specification is mute about "analyzing" (sets of predictors), see Claim Interpretation above
accessing, by a computer system, sets of predictors associated with respective health outcomes
(claim 17) wherein generating a reduced set of predictors containing reduced informational redundancy using the collected sets of predictors further comprises determining whether there are variables that may be shared among the sets of predictors
determining whether there are variables that may be shared among the sets of predictors
(claim 14) dynamically generating a patient information request interface based at least in part on the sets of predictors
dynamically generating, by the computer system, a patient information request interface based at least in part on the sets of predictors; wherein the dynamically generated patient information request interface is configured to request patient information corresponding to the sets of predictors
– As to the differences in wording, claims are patentably indistinct, since both claims express the same features

and the dynamically generated request interface is configured by the computer system to reduce redundancy in the requested information based at least in part on the determined variables that may be shared among the sets of predictors
– As to the differences in wording, claims are patentably indistinct, since both claims express the same features
providing by the computer system, over a network, a user interface comprising the reduced set of predictors for display on a computer display, 
(claim 11) wherein the dynamically generated interface is provided for display to a user, and patient information entered by the user is received at the computer system
15. dynamically generating a patient information request interface based at least in part on the sets of predictors, wherein the dynamically generated interface obtains patient information from a patient information system using an XML web service without displaying the patient information request interface
It would have been obvious to display "without displaying the patient information request interface"
10. wherein the dynamically generated interface obtains patient information from a patient information system using an XML web service without displaying the patient information request interface
16. dynamically generating a patient information request interface based at least in part on the sets of predictors, wherein the system comprises a network interface configured to transmit the dynamically generated patient information request interface over a network to a client computer
13. wherein the computer system comprises a server and a network interface configured to transmit the dynamically generated patient information request interface over a network to a client computer


Allowable Subject Matter
Claims 2-12 are allowed over the prior art of record. They will be allowed once all outstanding rejections/objections are traversed.
The following is a statement of reasons for the indication of allowable subject matter: 
While Lance D. Miller, U.S. Pre–Grant publication 20060074565, discloses "[0008]… predicting disease outcome in a patient",
Gualberto Ruano, U.S. Pre–Grant publication 20060278241, discloses "[0006] A physiogenomic method for predicting whether or not a particular treatment regimen will produce a beneficial effect on a human patient", 

None of these references taken either alone or in combination and with the prior art of record discloses
claims 2 and 12, "… predictors associated with… health outcomes… generating a reduced set of predictors containing reduced informational redundancy… based… on a removal of… duplicate predictors or a removal of… predictors that can be mathematically or logically derived from other predictors… and providing a user interface comprising the reduced set of predictors… or a programmatic interface configured to electronically provide the reduced set of predictors…",
in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that Applicant's invention defines over the prior art of record.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUAN C OCHOA/		3/3/2022Primary Examiner, Art Unit 2146